 
FIRST AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT




This FIRST AMENDMENT TO MEDIA AND MARKETING SERVICES AGREEMENT (this “First
Amendment”) is entered into and made effective as of the 4th day of June, 2009
by and between CyberDefender Corporation, a California corporation
(“CyberDefender”), and GR Match, LLC, a Delaware limited liability company
(“GRM”).  GRM and CyberDefender may each be referred to herein as a “Party” and,
collectively, as the “Parties.”


RECITALS


WHEREAS, the Parties entered into that certain Media and Marketing Services
Agreement, dated as of March 24, 2009, to be effective as of March 1, 2009 (the
“Agreement”); and


WHEREAS, the Parties desire to amend Section 5.1 of the Agreement as set forth
herein.


NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agrees to amend the Agreement as follows:


1.           Amendment to Section 5.1 of the Agreement.  Section 5.1 of the
Agreement shall be amended and restated in its entirety as follows:


5.1           Term.  Subject to any termination rights set forth herein, the
term (the “Term”) of this Agreement shall commence upon the Effective Date and
continue until June 1, 2011 unless earlier terminated in accordance with the
provisions of this Agreement  (the “Termination Date”); provided, however, that
in the event CyberDefender causes GRM to pause or suspend its purchase of media
time hereunder as contemplated in Section 1.1(i), the Term shall be
automatically extended such period of time equal to the period of time which
CyberDefender causes GRM to pause or suspend such media purchasing.


2.           Full Force and Effect.  The Parties acknowledge and agree that,
except as expressly provided herein, the provisions of the Agreement shall
remain unmodified and in full force and effect.
 
3.           Successors and Assigns.  This First Amendment is and shall be
binding upon each of the Parties and their respective successors and assigns.
 
4.           Recitals.  The recitals to this First Amendment are hereby
incorporated by reference herein.
 
5.           Governing Law.  This First Amendment shall be governed by the laws
of the State of California, without regard to its principles of conflict of
laws.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Entire Agreement.  This First Amendment and the Agreement contain
the complete understanding and agreement of the Parties relating to the subject
matter hereof and thereof and supersede any prior understanding or agreement
related thereto, whether written or oral.
 
7.           Counterparts.  This First Amendment may be executed in multiple
counterparts, each of which will be deemed an original, but together they will
constitute one and the same instrument.
 
[signatures on next page]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this First Amendment has been duly executed by the Parties
as of the date first above written.
 

 
GR Match, LLC,
   
a Delaware limited liability company 
         
By:
/s/ Bennet Van de Bunt       Name: Bennet Van de Bunt       Title:   Manager    
     

 

 
CyberDefender Corporation,
   
a California corporation 
         
By:
/s/ Gary Guseinov       Name: Gary Guseinov       Title:   Chief Executive
Officer  

 
 
 

--------------------------------------------------------------------------------

 